Citation Nr: 1617156	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  11-00 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2011, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript of this hearing is associated with the claims file.  

The Board previously remanded this claim in April 2013 for further development.  The case has been returned to the Board for appellate consideration.  

In addition to the paper claims file, there are documents located in the Veterans Benefits Management System and Virtual VA paperless claims processing system.  VBMS contains an appellate brief and documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  Virtual VA contains documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for a new examination and etiological opinions.  Pursuant to the Board's remand, VA afforded the Veteran a hearing loss examination in May 2013.  The examiner found that it was less likely than not that the Veteran's right ear hearing loss was caused by acoustic trauma during his military service.  The examiner also opined that the Veteran had left ear hearing loss ear prior to his active duty and that it was not aggravated beyond the normal progression in military service.  The examiner's entire explanation was that there was no evidence of a standard threshold shift during the Veteran's active service upon comparing his entrance and separation examination reports.  The May 2013 examination is inadequate for adjudication purposes.

First, the Veteran is entitled to the presumption of soundness with regard to his left ear.  A veteran is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1132 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2015).  Where the degree of hearing loss noted on an entrance examination does not meet VA's definition of a disability for hearing loss under 38 C.F.R. § 3.385, the claimant is entitled to the presumption of soundness.  McKinney v. McDonald, No. 13-2273, 2016 WL 932820 (Ct. Vet. App. March 11, 2016).  In the Veteran's August 1971 entrance examination, the Veteran's puretone thresholds were 35 decibels (dB) at 4000 Hertz (Hz).  Because this is not a disability for VA purposes, the Veteran is presumed sound with regard to his left ear at the time of service entrance.  38 C.F.R. § 3.385 (2015).  Accordingly, the opinion used an erroneous legal standard, as directed by the Board.  A new opinion must be obtained.

Second, the examiner did not fully address all factors as requested by the Board remand.  In the remand, the Board directed the examiner to consider the Veteran's military occupational specialty of refile instruction and any other medical principles, to include whether the current pattern of hearing loss was consistent with noise-induced hearing loss.  These were not mentioned in the explanation for the negative opinion; rather, the examiner only cited to the lack of a threshold shift during service.  Accordingly, remand is required for a more robust discussion of the relevant factors.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his bilateral hearing loss.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the bilateral hearing loss was caused or aggravated by the Veteran's military service.  The examiner must specifically address the following:  1) the Veteran's lay statements that describe perceived diminished hearing contemporaneous to or directly after his separation from active duty in 1974; 2) puretone thresholds of 40 dB at 4000 Hz in the left ear at a December 1972 Report of Medical Examination; 3) the Veteran's noise exposure as a rifle instructor during his military service; and 4) any other relevant medical principles, to include the current pattern of hearing loss.

The Veteran is presumed to have been in sound condition regarding bilateral hearing loss into active service, notwithstanding any indication he had left or right hearing loss prior to his active service.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

